Citation Nr: 1738427	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 2003 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

A December 2014 Board decision denied increased ratings for service-connected bilateral knee disabilities.  Pursuant to a September 2016 Joint Motion for Remand and Court Order, the appeal was remanded to the Board by the United States Court of Appeals for Veterans Claims.  Subsequently, the Board remanded the claims for further development to include providing a VA examination to assess the severity of the knee disabilities.  That development was substantially accomplished and the claims are appropriately before the Board for appellate adjudication.  

The Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by limitation to range of motion of no more than flexion limited to 55 degrees and 5 degrees of extension as a result of pain and functional loss, with no competent medical evidence of instability or ankylosis. 

2.  The Veteran's right knee disability is indicative of dislocated semilunar cartilage with frequent locking and effusion. 

3.  The Veteran's left knee disability is manifested by limitation to range of motion of no more than flexion limited to 120 degrees as a result of pain and functional loss, and normal extension, with no competent evidence of dislocated semilunar cartilage, instability, or ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 20 percent, but not higher, for a right knee meniscus condition, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for a rating greater than 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by letter during the course of the appeal.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested on remand in December 2016 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or opinion, the examination or opinion must be adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent laws and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times during the pendency of the appeal when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (201).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; a 20 percent rating where limited to 30 degrees; a 10 percent rating where limited to 45 degrees; and 0 percent rating where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; a 40 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; a 20 percent rating where limited to 15 degrees; a 10 percent rating where limited to 10 degrees; and a 0 percent rating where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

For dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).  For symptomatic disability following removal of semilunar cartilage at 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  

Under certain circumstances, a knee disability may warrant separate ratings based on evidence showing limitation of flexion and limitation of extension, or instability.  However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9- 2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

On VA examination in October 2007, prior to discharge, the Veteran reported knee symptoms including weakness, inability to run more than one mile, stiffness with a difficulty to fully straighten the legs, swelling after activities, giving way with buckling when tired, lack of endurance for extended work or running, and locking or becoming stuck after prolonged or vigorous activity.  He complained of constant pain that was aching, sharp, and sticking in nature.  He estimated his pain at 10 on a 10 point scale.  The pain was elicited by physical activity and sitting and was relieved by rest.  He asserted he was unable to perform physical activities such as climbing stairs, running, hiking, or exercising vigorously.  

The examiner noted the Veteran's gait was abnormal and was antalgic with avoidance of right weight bearing.  He used crutches because his right knee was unstable.  There was locking pain, effusion, weakness, tenderness, and guarding of movement to the right knee without edema, redness, heat, subluxation, genu recurvatum, or crepitus.  The left knee had no locking pain, effusion, weakness, tenderness, guarding of movement, edema, redness, heat, subluxation, genu recurvatum, or crepitus.  Range of motion studies found right knee motion from 0 to 80 degrees with pain on flexion at 80 degrees.  Flexion was additionally limited by 25 degrees after repetitive use due to pain, fatigue, weakness, and lack of endurance.  Left knee motion was from 0 to 130 degrees with pain on flexion at 130 degrees.  Left knee flexion was additionally limited by 5 degrees after repetitive use due to fatigue, weakness, and lack of endurance.  Anterior and posterior cruciate ligament and medial and lateral collateral stability testing were within normal limits.  The medial and lateral meniscus testing of the right knee was abnormal with a slight degree of severity.  Left knee medial and lateral meniscus testing was within normal limits.  Gross examination of the muscle was within normal limits.  There was an arthroscopic scar to the anterior right knee that was approximately 0.8 centimeters by 0.8 centimeters without evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  

X-ray examination studies found degenerative arthritic changes to the right knee with mild medial compartmental narrowing.  There were degenerative arthritic changes to the left knee with chronic calcific tendinosis.  The examiner's diagnoses included degenerative arthritis of the knee joints with bilateral Baker's cysts.  The effect of the condition on the Veteran's usual occupation and daily activity was reduced mobility.

On VA examination in November 2010, the Veteran complained of worsening right knee symptoms from physical training and running with weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, subluxation, and pain.  He denied heat, redness, deformity, drainage, effusion, and dislocation.  He reported flare-ups as often as once per day and lasting for one hour.  Severity level was estimated as 5 on a 10 point scale.  The flare- ups were precipitated by physical activity and prolonged sitting and were alleviated by rest.  He reported having difficulty straightening his legs, walking without pain, and standing too long, and that after sitting down his knees locked and he had difficulty loosening them.  The examiner noted the Veteran's right knee arthroscopy scar was not painful and caused no limitation of function.  He walked with antalgic, abnormal gait due to pain.  No assistive devices were required for ambulation.  There was tenderness and crepitus to the knees with no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, locking pain, or ankylosis.  

Range of motion studies found right knee motion from 0 to 110 degrees with repetitive motion possible, but no additional degree of limitation.  Left knee motion was from 0 to 130 degrees with repetitive motion possible, but no additional degree of limitation.  Joint function, bilaterally, was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and medial/lateral meniscus stability tests were within normal limits.  The diagnoses included right knee degenerative arthritis and Baker's cyst, status post arthroscopic surgery with scar, and left knee degenerative arthritis and Baker's cyst.  The examiner noted the effects of the condition on the Veteran's usual occupation and daily activity were limitation to prolonged standing and kneeling.  

At a hearing in September 2013, the Veteran asserted that the assigned disability ratings for the knees did not take into consideration an adequate picture of the severity of the functional impairment and the effects of the disability upon the ordinary activity in daily life.  He described the pain as no lower than 3 on a 10 point scale and 7 or higher with any activity.  He reported difficulty climbing stairs and walking long distances, and that his use of specially made VA knee braces had been unsuccessful.  He stated his knee buckled at times.  

A VA examination in May 2014 included diagnoses of bilateral degenerative joint disease.  The Veteran reported that the right knee was worse than the left and that he experienced daily pain in the knees with aching and tightness.  The pain was estimated as from 4 to 9 on a 10 point scale.  He stated that he had difficulty ambulating some days and weekly flare-ups with decreased range of motion.  He reported having had injections to the knees with improvement in symptoms for a week.  Range of motion studies revealed right knee flexion to 110 degrees with objective evidence of painful motion at that point.  Right knee extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 120 degrees with objective evidence of painful motion at that point.  Left knee extension was to 0 degrees with no objective evidence of painful motion.

Following repetitive-use testing, right knee range of motion was flexion to 110 degrees and extension was to 0 degrees.  Left knee flexion was to 120 degrees and extension was to 0 degrees.  There was no additional limitation in range of motion.  The contributing factors of disability included less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  There was tenderness or pain on palpation for the joint line or soft tissues.  Muscle strength was normal on flexion and extension of the knees.  Joint stability testing found normal anterior, posterior, and medial-lateral instability test findings.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran's surgical scar was not painful or unstable.  It was noted that he occasionally used knee braces.  X-ray studies were noted to have revealed bilateral degenerative or traumatic arthritis.  There was no X-ray evidence of patellar subluxation.  The examiner noted that the Veteran was presently working as a sports instructor and that his knee conditions had an impact on his ability to work.  It was further noted that it was unclear how long he would be able to continue working as a sports instructor, that there were days that he could not ambulate, and that he may need sedentary work sometime in the future.  He was not experiencing a flare on the day of the examination and an opinion as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups could not be provided without speculation.  

At a January 2017 VA examination, the Veteran was again noted to complain about constant pain, especially on weight bearing, standing, and walking.  He also asserted that he felt his knees were unstable and gave way often.  On examination, the Veteran's range of motion for the right knee was noted to be limited to 120 degrees of flexion and 5 degrees of extension.  However, on repeat motion, right knee motion was further limited to 90 degrees of flexion due to pain, fatigue, and weakness.  The Veteran's left knee range of motion was tested to be normal (140 degrees of flexion), with pain and fatigue during flare-ups further limiting range of motion to 120 degrees of flexion.   

The examiner noted that the Veteran was not examined during a flare-up.  However, the results were medically consistent.  Further testing noted normal muscle strength, with no evidence of ankylosis.  Comprehensive testing of bilateral knee stability returned normal on all aspects and noted no instability or subluxation for either knee.  The examiner noted the arthroscopic surgery on the right knee in 2006.  However, the examiner noted no current meniscal condition in either knee at the time of the examination.  

Right Knee Limitation of Motion 

The Veteran contends that his right knee disability warrants a higher rating than 10 percent.  Specifically, the Veteran contends that he has constant pain and limited motion from the right knee disability, with locking and instability.  The Board notes that the competent medical evidence of record, to include VA and private treatment records and VA examinations, shows that the Veteran's right knee disability is manifested by range of motion limited to, at worst, 55 degrees of flexion and 0 degrees of extension, with evidence of pain, especially after prolonged standing, walking, and activity.  The evidence also did not find instability.  The Board finds that level of disability does not warrant a higher rating based on limitation of motion, or a separate rating for instability.  Therefore, the claim for an increased rating must be denied. 

The Veteran's right knee disability is rated under Diagnostic Code 5260. 38 C.F.R. § 4.71a (2016).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  Under Diagnostic Code 5260, a higher 20 percent rating is only warranted for flexion limited to 30 degrees. 

Here, the Board finds that level of limitation of flexion has not been demonstrated at any point during the claims period.  A review of the VA medical records show a condition with limitation of flexion not even approaching the 30 degrees required for a 20 percent rating under the appropriate diagnostic code.  The Board notes that the vast majority of the Veteran's objective test results for limitation of motion in the medical records show limitation of flexion in excess of 100 degrees, with normal extension. 

Likewise, the October 2007, November 2010, May 2014, and January 2017 VA examination findings also demonstrate that the Veteran's right knee disability does not approach the severity requisite for a higher rating.  Based on the evidence of record, the Board finds that the Veteran's right knee disability, for range of motion, is manifested by flexion limited to no worse than 55 degrees as a result of pain and functional loss, as shown on the VA examination in October 2007.  The remaining examinations show range of motion to be in excess of 90 degrees, even considering any additional functional limitation such as pain and fatigue, or on repetitive motion.  The Board finds that the examinations adequately and competently evaluate the severity of Veteran's right knee disability, and have adequately considered his reports with regards to range of motion.  

The Board finds that the Veteran's right knee disability is manifested by no more than pain and range of motion from 5 degrees extension to 55 degrees flexion, considering additional functional loss after repetition.  Even considering pain at the end points, which might limit flexion to 55 degrees, that would still not support the assignment of any higher rating unless limitation of flexion to 30 degrees or less is shown.  The Board finds that level of limitation of flexion is not shown.  Likewise, even applying Diagnostic Code 5261 for limitation of extension, the Veteran's right knee disability would not warrant a compensable rating, with extension limited to at worse 5 degrees.  The Board finds that a higher rating is not warranted unless objective limitation of range of motion is 15 degrees or higher, which the evidence of record does not show.  Furthermore, a separate compensable separate rating is not warranted for limitation of extension as that would require limitation of extension to 10 degrees, which is not shown.

The Board has considered the Veteran's lay statements and complaints.  With regard to the lay statements, the Board notes that while the Veteran is competent to speak to lay observable symptoms such as pain, he is not competent to speak to the specific objective criteria of exact measurements for range of motion as it pertains to the applicable diagnostic code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Evaluations of the Veteran's right knee disability have been provided by medical professionals of record and their results were considered in this decision. The Board assigns more probative weight to those examination results because of the experience and training of the examiners.

The Board recognizes the Veteran's lay assertions of instability, giving way, and locking.  However, with specific regard to the Veteran's claim of instability, while the Board finds that the Veteran is considered credible, in that he has consistently and continuously complained of instability and giving out throughout the claims period, the lay statements of instability remains not sufficient for assigning a separate rating for instability, in light of the multitudes of medical evidence of record.  The Board recognizes that in a single instance in a March 2008 VA medical record that the Veteran's treating physician noted that he had laxity in the right knee.  However, that singular mention of laxity is rebutted by the remaining medical evidence of record, to not only include the four VA examinations, of which extensive documented testing for instability found no instability, but also the VA medical notes directly after March 2008.  Specifically, in April 2009, the treating physician explicitly noted that the Veteran's right knee was negative for laxity.  Therefore, the Board cannot find that the competent medical evidence is in equipoise.  The Board finds that the preponderance of the evidence is against a finding of slight recurrent lateral instability, which would be required for a separate compensable rating.

The Board also does acknowledge the Court's argument with regards to the Veteran's lay statements of instability and giving-out.  Specifically noting that those symptoms are within the observable competence of a lay person, and that therefore the contentions should constitute at least slight symptomatology for a separate instability rating.  The Board notes that the subjective lay assertions can, in some instances, help establish such criteria for the severity of an established condition of instability.  However, in light of the objective and clinical evidence established by physicians and clinicians of record, that cannot be considered competent to establish a medical diagnosis for instability.  The complex medical diagnosis and analysis not only requires specialized medical knowledge, training, and experience, which has already been provided by the multitudes of physicians and medical professionals of record.  As an example, at the most recent examination in January 2017, four separate physical examinations were conducted on the various regions of the Veteran's knees to include the anterior, posterior, medial, and lateral instability tests.  All returned negative results for instability.  The Board finds that the specific, objective, and complex testing cannot be considered within the realm of competency of a lay person, and must be left to the medical professionals.  The findings of the medical professionals are overwhelmingly negative for the presence of instability and are found to be the most persuasive evidence because of the experience and training the examiners and the testing conducted.

While the Board agrees the Veteran is competent to speak to symptoms such as giving way, which may speak to a multitude of issues, the actual disability or diagnosis of instability must first be established, which has not been shown in this instance.  The preponderance of the evidence is against a finding of instability.  The Board notes that even if the Board were to consider the Veteran's lay statements as competent, in light of the other medical evidence, the evidence would not be considered in equipoise and the preponderance of the evidence is still against a finding of slight recurrent lateral instability.. 

Finally, the Board also acknowledges the Court's finding that the Veteran was issues a knee brace, which speaks to instability.  The Board notes that the use of a knee brace is not exclusive to a diagnosis for knee instability.  In fact, knee braces can be useful in many occasions, to include used for support and strength for knees with osteoarthritis, with which the Veteran is diagnosed, and for relief of pain, of which the Veteran has also complained.  The Board also notes that there was no mention of the use of a knee brace at the November 2010 VA examination.  He claimed only occasional use of a brace a the May 2014 examination.  And the January 2017 examination report noted no use of any assistive devices.  Therefore, the Board finds that the reports of the use of a brace are at best inconsistent, and not dispositive, even when considered with the other evidence above, of the Veteran's claim for a separate rating for instability.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997). 

Accordingly, the Board finds that the preponderance of evidence is against the claim for a higher rating or any separate rating based on limitation or instability, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board also finds that no separate rating is warranted for ankylosis or genu recurvatum because those disabilities are not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5263 (2016).

An April 2017 rating decision assigned a separate 0 percent rating for limitation of extension of the Veteran's right knee, effective January 20, 2017.  The Board finds that rating must be considered in the claim for increased rating for right knee disability, or separate compensable rating under Diagnostic Code 5260.  The Board has considered that rating, but finds that a higher or compensable rating is not warranted for limitation of extension.  VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board finds that the duty to maximize benefits requires Board to assess all of a claimant's disabilities related to his right knee to determine whether any combination of disabilities yields a higher rating.  But, the Board finds that a compensable rating, requiring limitation of extension to 10 degrees, or a higher rating, requiring limitation of extension to 15 degrees, is not warranted.  The Board has considered additional function loss due to pain and other factors in making the decision, but limitation of extension to worse than 5 degrees is not shown.  The preponderance of the evidence is against the assignment of a higher or separate compensable rating for limitation of extension.

Right Knee Meniscus Disability

The Veteran has continuously asserted that his current right knee disability is more severe than that represented by the current 10 percent rating.  Specifically, the Veteran has consistently asserted, to include during the hearing, that his right knee has locking, giving way, and instability, in additional to limitation of motion and constant pain.  The Board notes that the Veteran had arthroscopic surgery in 2006 on the left knee, which is indicative of meniscal cartilage tear or damage.  Further review of the record notes evidence of both effusion and claims of frequent locking.  Therefore, the Board finds that a separate 20 rating for a meniscus disability, to include frequent locking and effusion, is warranted, as the evidence for such a condition is at least in equipoise. 

At the October 2007 examination, the VA examiner noted that the meniscus test revealed abnormalities.  In that same examination, the Veteran noted locking of the right knee, especially after activity.  Those contentions of locking and effusion are pervasive throughout the claims period by the Veteran, to include expressing issues with locking at every VA examination of record.  Those complaints have been well documented in the voluminous amount of contemporaneous VA medical records throughout the claimed period.  A review the medical records shows that there is evidence that the Veteran has effusion of the right knee throughout the claims period, along with frequent locking.  Therefore, the Board finds that competent lay and medical evidence demonstrates the Veteran has a meniscus disability, that is part of the service-connected right knee disability, that manifests by frequent locking and effusion.  Not only is the Veteran competent in establishing locking of the right knee, but the medical records are replete with evidence of treating physicians noting effusion of the right knee.  That symptom is part of the rating criteria for meniscus disability and has not been separately compensated by the rating based on limitation of motion.  Therefore, to assign a separate rating for that right knee symptomatology does not constitute pyramiding.  38 C.F.R. § 4.14 (2016).

Consequently, a separate 20 percent rating for meniscus disability, with frequent episodes of locking and effusion, is warranted.  That is the highest and only rating authorized by Diagnostic Code 5258.

Left Knee Disability

The Veteran also contends that his left knee disability warrants a higher rating than 10 percent.  Again, he has consistently noted that he has constant pain, with limitation of motion, and some locking.  The Board notes that the competent medical evidence of record, to include VA and private treatment records and VA examinations, shows that the Veteran's right knee disability is manifested by, at worst, range of motion limited to 120 degrees of flexion and normal extension, with evidence of pain, especially after prolonged standing and walking.  The Board finds that level of disability does not warrant a higher rating based on limitation of motion, or any separate or higher rating under any other rating criteria.  Therefore, the claim for an increased rating must be denied. 

The Veteran's right knee disability is rated under Diagnostic Code 5260.   38 C.F.R. § 4.71a (2016).  Under Diagnostic Code 5260, a 20 percent rating is warranted for flexion limited to 30 degrees.  Alternatively, a higher rating can be achieved with a separate compensable rating for extension under Diagnostic Code 5261.  Under the Diagnostic Code for extension, a compensable, 10 percent rating is warranted when limitation of extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

The Board finds that the Veteran's left knee disability is manifested by no more than pain and range of motion limited to 120 degrees of flexion, and normal extension, even considering additional loss in range of motion after repetition.  The Board has also considered the application of pain and other applicable functional affects attributing to the Veteran's limitation of motion.  However, the objective results from VA examinations and medical records remain far short of limitation of flexion to 30 degrees of flexion required for a higher 20 percent rating.  The Board finds that that level of limitation of flexion is not shown by any the competent medical evidence of record.  

A review of the voluminous contemporaneous VA medical records for the knees show no additional objective evidence that demonstrates a more severe limitation of motion for flexion or extension of the left knee.  The objective testing throughout has generally demonstrated flexion in excess of 100 degrees and normal extension.  Those objective results do not approach the necessary criteria for a higher rating of 20 percent. 

Likewise, even applying Diagnostic Code 5261 for limitation of extension, the left knee disability would not warrant a compensable rating, with extension limited to at worse 0 degrees, or within normal range, throughout the claims period.  Therefore, those results do not warrant a higher or separate rating under any criteria for the knee.  The Board finds that a higher or separate rating is not warranted by the competent evidence of record, and that the claim for a higher rating for his left knee must be denied.  

The Board has considered the Veteran's lay statements and complaints of record. With regard to the lay statements, the Board notes that while the Veteran is competent to speak to the lay observable symptoms such as pain, he is not competent to speak to the specific objective criteria of exact measurements for range of motion as it pertains to the applicable diagnostic code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Evaluations of the Veteran's left knee disability have been provided by medical professionals of record and their results were considered in this decision.  The Board assigns more probative weight to those examination results because of the experience and training of the examiners and the objective testing conducted in providing the opinions.

Finally, the Board acknowledges that the Veteran has consistently complained of the right knee giving out, locking, and having instability during the applicable period.  That claim has been noted by the VA examiners and treating medical professionals.  However, on examination, exhaustive instability testing has returned negative for any evidence of instability in the left knee.  There is no evidence of a diagnosis of laxity in the left knee.  The March 2008 examiner noted laxity in the Veteran's right knee, but noted explicitly that no laxity was present in the left knee.  The Board finds that the lay statements of instability and giving out, cannot be considered competent to raise a separate rating.  Again, examination results have consistently found no indication of subluxation or dislocation of the right knee.  Even if the lay contentions of instability are found competent, the Board finds that opinions of the examiners that found not recurrent lateral instability in the left knee are more persuasive because of the training and experience of the examiners, and the objective testing conducted.

The Board notes that there is no evidence of any meniscus issues to include a past surgery in the left knee.  While the Veteran's generally complains of locking for both knees, there is no evidence of a semilunar cartilage condition.  The Board recognizes that there has been some evidence of effusion, namely a March 2008 VA medical record.  Therefore, the Board finds that the evidence does not show any semilunar cartilage tear or dislocation.  Therefore, as the Veteran is not considered to be competent with regard to medically diagnosing cartilage or meniscus damage, the Board finds that the weight of the probative value falls on the competent medical evidence of record.  Here, diagnostics throughout the claims period have not detected any tears or damage to the left knee to constitute meniscal damage.  Consequently, the Board finds that the objective medical evidence is more persuasive based on the experience and training of the examiners.  38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating or any separate rating for a left knee disability, as the evidence does not show the Veteran's left knee was limited to 30 degrees of flexion, or less, or 15 degrees of extension, or worse.  The evidence also does not support any separate ratings as the limitation of flexion is not compensable and a rating based on limitation of motion cannot be combined with a rating based on arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

The Board finds that no separate rating is warranted for ankylosis or genu recurvatum because ranges of motion of the right knee are shown and genu recurvatum is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5263 (2016).

Accordingly, the Board finds that the preponderance of evidence is against the claim for a higher rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board finds that the schedular ratings for both service-connected knees disabilities addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned. The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's bilateral knee disabilities. The Veteran has reported pain, fatigue, limited range of motion, locking, and flare-ups with regards to the service-connected knee disabilities.  Therefore, the Board finds nothing exceptional or unusual about the Veteran's specific disability because the rating criteria reasonably describe the disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claims for increased ratings are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a separate 20 percent rating for right knee meniscus disability, with frequent locking and effusion, is granted. 

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


